THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

1900 CAPITAL TRUST Il, BY U.S. BANK :

TRUST NATIONAL ASSOCIATION, : CIVIL ACTION NO. 3:19-CV-1576
successor in interest to FEDERAL :
NATIONAL MORTGAGE ASSOCIATION, : (JUDGE MARIANI)
(Magistrate Judge Carlson)
Plaintiff,
V.

ANTONELLO BOLDRINI,

Defendant.

ORDER
AND NOW, THIS OYA DAY OF DECEMBER 2019, upon

consideration of Magistrate Judge Carlson’s Amended Report and Recommendation (Doc.
62)! for clear error or manifest injustice,? IT IS HEREBY ORDERED THAT:
1. The Amended Report and Recommendation (Doc. 62) is ADOPTED for the reasons
set forth therein;

2. The Report and Recommendation (Doc. 58) is DEEMED MOOT;

 

1 As noted in the Amended Report and Recommendation filed on October 24, 2019, Magistrate
Judge Carlson issued a Report and Recommendation (Doc. 58) earlier on October 24, 2019. (Doc. 62 at 1
n.1) Because Defendant Boldrini’s document objecting to Plaintiff's Motion for Remand (Doc. 59)
appeared on the docket after the earlier Report and Recommendation was docketed, Magistrate Judge
Carlson issued the Amended Report and Recommendation addressing Defendant Boldrini’s filing. (Doc. 62
at 1n.1, 12.)

2 While Defendant Boldrini filed “Boldrini's Response & Objections to Judge Mariani’s Orders (Doc.
115 & 119)” (Doc. 120), he filed no objections to the Amended Report and Recommendation as allowed in
the Court's November 15, 2019, Order (Doc. 115 at 1 [ 1) and the time for doing so has passed.
_ “Boldrin’s Motion for Preliminary Objection to . . . Motion to Remand” (Doc. 59) is
DENIED;

_ Plaintiffs Motion for Remand (Doc. 12) is GRANTED;

_ This case is REMANDED to the Court of Common Pleas of Luzerne County,
Pennsylvania;

_ The Clerk of Court is directed to CLOSE this case.

Robert D: Mariani
United States District Judge
